          Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                        :           CRIMINAL ACTION
                                                 :
    v.                                           :           No. 12-418-6
                                                 :
 KENNETH PARNELL                                 :

                                       MEMORANDUM
 Juan R. Sánchez, C.J.                                                          January 15, 2021

         Defendant Kenneth Parnell, who is currently serving a 181-month sentence, moves for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Parnell seeks a reduction of his

sentence to time served asserting the coronavirus disease 2019 (COVID-19) pandemic combined

with his obesity, bronchial asthma, hypertension, and pre-diabetes, which he contends places him

at an increased risk of harm from the virus, are extraordinary and compelling circumstances

justifying his release. The Government opposes the motion because it contends Parnell does not

suffer from a high-risk condition warranting his release and because Parnell is a danger to the

community. Because Parnell has not presented extraordinary and compelling circumstances, and

because the Court finds he is a danger to the community, the Court will deny his motion.

BACKGROUND

         On May 22, 2013, a jury convicted Parnell of one count of conspiracy to commit Hobbs

Act robbery, in violation of 18 U.S.C. § 1951(a); one count of attempted Hobbs Act robbery, in

violation of 18 U.S.C. §§ 1951(a) and 2; one count of conspiracy to possess five kilograms or more

of cocaine with the intent to distribute, in violation of 21 U.S.C. § 846; one count of attempted

possession of five kilograms or more of cocaine with intent to distribute, in violation of 21 U.S.C.

§ 846 and 18 U.S.C. § 2; and one count of carrying a firearm during and in relation to a crime of

violence and a drug trafficking crime, in violation of 18 U.S.C. § 924(c). Parnell was sentenced to
          Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 2 of 10




192 months’ incarceration, which was later reduced to 181 months with the consent of the parties.

Parnell has since been serving his term at Federal Correctional Institution (FCI) Fort Dix in New

Jersey. His anticipated release date is July 4, 2025.

         Since Parnell’s sentencing, much has changed. Due to COVID-19, a novel and highly

contagious respiratory virus, the United States (and the world) has confronted a rapidly changing

public health crisis that has reached the scale of a global pandemic. The virus commonly causes

fever, coughing, and shortness of breath, amongst a wide range of other symptoms. See Symptoms

of Coronavirus, Ctrs. for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/symptoms-testing/symptoms.html (last updated Dec. 22, 2020). To date, the virus has

infected 22,740,142 people in the United States and resulted in 379,255 deaths. See United States

COVID-19 Cases and Deaths by State, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Jan. 13,

2021).

         Some populations, including the elderly and immunocompromised, are at a higher risk of

developing serious complications upon exposure to the virus. The CDC has identified people of

any age who have serious underlying medical conditions as those who are also at a higher risk for

severe    illness.   See   People   At   Increased      Risk,   Ctrs.   for   Disease   Control   and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html (last updated Jan. 4, 2021). High risk underlying medical conditions include,

chronic kidney disease, serious heart conditions, severe obesity, sickle cell disease, cancer, and

immunocompromised conditions from smoking, bone marrow and organ transplantation, immune

deficiencies, or weakening medications. See id.




                                                  2
            Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 3 of 10




          Because COVID-19 is highly contagious and spreads primarily through person-to-person

contact, its existence has dramatically affected all realms of life. Federal, state, and local public

health authorities have advised certain precautions be taken to avoid exposure and prevent the

spread of the virus. In most states, individuals have been directed to stay at home unless engaging

in an essential activity or providing life-sustaining or government services. Individuals are also

encouraged to wear face masks, avoid gathering indoors, and to socially distance themselves from

others.

          In light of the precautions necessary to prevent the virus’ spread, COVID-19 poses a unique

challenge to the prison system. See Interim Guidance on Management of Coronavirus Disease

2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidan

ce-correctional-detention.html (last updated Dec. 31, 2020). Nevertheless, in response to the

COVID-19 pandemic, the BOP has implemented several protocols to protect the health and safety

of the inmates, staff, and general public from the spread of the virus. The BOP’s efforts include

quarantining new inmates at the facility until they are cleared, screening inmates by health services

prior to placement, suspending visits, and significantly decreasing the traffic of individuals

entering the facilities. See BOP Implementing Modified Operations, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25, 2020).

          Parnell, who contends the BOP’s efforts are insufficient, sent a letter requesting

compassionate release from the warden of FCI Fort Dix on April 12, 2020, and his request was

denied. Parnell then filed the instant motion for compassionate release on May 29, 2020. Parnell

states he suffers from obesity, bronchial asthma, hypertension, and pre-diabetes, which he argues




                                                   3
            Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 4 of 10




places him at high risk of severe illness should he contract COVID-19. He is currently 35 years

old.

          The Government opposes Parnell’s motion arguing, despite his obesity, he does not present

extraordinary and compelling circumstances to justify his release. In addition, the Government

contends Parnell is a danger to the community which prevents his release. At a September 14,

2020, teleconference, the parties agreed a hearing was not necessary and the Court may rule on the

papers.

DISCUSSION

          The Court will deny Parnell’s motion because he has failed to demonstrate extraordinary

and compelling reasons warranting his release and he is a danger to the community. Pursuant to

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court may modify a term of

imprisonment on the defendant’s motion after the defendant has exhausted his administrative

remedies. In relevant part, § 3582(c)(1) provides that a court

          may reduce the term of imprisonment (and may impose a term of probation or
          supervised release with or without conditions that does not exceed the unserved
          portion of the original term of imprisonment), after considering the factors set forth
          in section 3553(a) to the extent that they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a reduction; . . .

          and that such a reduction is consistent with applicable policy statements issued by
          the Sentencing Commission.

Congress, however, did not define the term “extraordinary and compelling reasons,” except to state

that “[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. § 944(t). Rather, Congress delegated

the authority to define “extraordinary and compelling reasons” to the U.S. Sentencing

Commission.




                                                    4
         Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 5 of 10




       Section 1B1.13 of the Sentencing Guidelines explains that a sentence reduction under

§ 3582(c)(1)(A) may be ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a),” that—

               (1)     (A)     Extraordinary and compelling reasons warrant the reduction; . . .

               (2)     the defendant is not a danger to the safety of any other person or to the
                       community, as provided in 18 U.S.C. § 3142(g); and

               (3)     the reduction is consistent with this policy statement.

Application Note 1 to § 1B1.13 enumerates three specific reasons that qualify as “extraordinary

and compelling” based on the medical condition, age, or family circumstances of the defendant.

U.S.S.G. § 1B1.13 n.1(A)–(C). Application Note 1 further provides a “catch-all” provision, which

allows a court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” 1 Id. n.1(D).




1 Interpreting this application note in light of recent amendments to the compassionate release
statute, a majority of the district courts that have considered the issue have concluded that a court
(not just the BOP) may independently determine whether extraordinary and compelling reasons,
other than the reasons listed in the policy statement, exist in a particular case. See United States
v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020) (collecting cases). At the time the
application note was drafted, only the Director of the BOP could move for compassionate release
on an inmate’s behalf. In December 2018, however, “the First Step Act amended § 3582(c)(1)(A)
to allow prisoners to directly petition courts for compassionate release, removing the BOP’s
exclusive ‘gatekeeper’ role.” Id. at 396. The Sentencing Commission has not updated the policy
statement to account for this statutory change, and the policy statement is clearly outdated in some
respects, as it continues to track the former statutory language permitting a court to reduce a term
of imprisonment only “[u]pon motion of the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13
& cmt. n.4. Given the changes to the statute, numerous courts have found the policy statement
“does not constrain [a court’s] independent assessment of whether ‘extraordinary and compelling
reasons’ warrant a sentence reduction under § 3582(c)(1)(A).” Rodriguez, 451 F. Supp. 3d at 397
(alteration in original) (citation omitted) (collecting cases). A minority of courts have found
otherwise. See id. at 398 (collecting cases). Assuming the Court has the authority to find
extraordinary and compelling circumstances under the catch-all provision, the Court does not find
such circumstances here. Therefore, the Court need not decide this issue.



                                                 5
          Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 6 of 10




       To grant Parnell’s motion, the Court must find that (1) extraordinary and compelling

reasons warrant the reduction, (2) Parnell is not a danger to the safety of any other person or to the

community as provided in 18 U.S.C. § 3142(g), and (3) the applicable sentencing factors under 18

U.S.C. § 3553(a) warrant the reduction. 2 In light of Parnell’s medical records, criminal history,

and his conduct in these charged crimes, the Court is not persuaded he has demonstrated

extraordinary and compelling circumstances, or that he is not a danger to the community. The

Court will thus deny his motion.

       The only applicable extraordinary and compelling reason here is Application Note 1(D)’s

catch-all provision. Parnell argues extraordinary and compelling reasons exist for his release due

to the COVID-19 pandemic and him being a high-risk individual vulnerable to COVID-19 because

of several medical conditions. The Government argues Parnell does not present any basis for

compassionate release because the general threat of COVID-19 is not a basis for release and his

medical conditions do not make him high-risk for severe illness due to COVID-19 and are well-

controlled at FCI Fort Dix. The Court agrees with the Government. The COVID-19 pandemic and

Parnell’s claimed medical conditions do not rise to the level of extraordinary and compelling

reasons justifying for his release.

       At the outset, Parnell’s generalized concern regarding COVID-19 and the BOP’s efforts to

contain the virus are insufficient to justify compassionate release. In United States v. Raia, the

Third Circuit held “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s



2The Court must also find the reduction is otherwise consistent with the policy statement. In light
of its analysis of the other factors, the Court need not address this factor.



                                                  6
            Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 7 of 10




spread.” 954 F.3d 594, 597 (3d Cir. 2020). As a result, Parnell’s generalized concern about

COVID-19 and the BOP’s efforts in containing the virus at FCI Fort Dix is insufficient by itself to

justify compassionate release. The Court therefore turns to Parnell’s medical conditions to

determine if he is a high risk of developing serious complications from COVID-19 creating

extraordinary and compelling reasons that warrant his release.

        Even when considering the COVID-19 pandemic, Parnell’s medical conditions, including

obesity, bronchial asthma, hypertension, and pre-diabetes, do not present extraordinary and

compelling reasons for his release. The Center for Disease Control (CDC) lists the medical

conditions that are high risk for severe illness from COVID-19. Only Parnell’s obesity is listed as

a high-risk condition by the CDC; however, the Court is not persuaded this condition alone

warrants Parnell’s release at this time. See United States v. Calloway, No. 12-540, 2020 WL

7480295, at *2 (E.D. Pa. Dec. 18, 2020) (finding obesity as a sole high-risk factor insufficient to

establish extraordinary and compelling circumstances). Neither hypertension nor pre-diabetes are

listed as high-risk conditions.

        As for his claim for asthma, the CDC only lists “moderate to severe asthma” as a condition

that might be a risk factor for severe illness due to COVID-19. See People with Asthma, Ctrs. for

Disease     Control   and   Prevention,   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/asthma.html (last updated Nov. 20, 2020) (“People with moderate to severe asthma

may be at higher risk of getting very sick from COVID-19.”). The U.S. Department of Health and

Human Services provides that moderate asthma occurs if, without treatment, any of the following

are true:

        •    Symptoms occur daily;
        •    Inhaled short-acting asthma medication is used every day;
        •    Symptoms interfere with daily activities;




                                                 7
           Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 8 of 10




       •    Nighttime symptoms occur more than 1 time a week, but do not happen every
            night; or
       •    Lung function tests are abnormal (more than 60% to less than 80% of the
            expected value).

Asthma Care Quick Reference Guide, U.S. Dep’t of Health and Human Servs. (Sept. 2012),

https://www.nhlbi.nih.gov/sites/default/files/media/docs/12-5075.pdf. Where an inmate presents

symptoms of moderate to severe asthma, courts have found the condition is an extraordinary and

compelling reason justifying release in light of COVID-19. See, e.g., United States v. Hernandez,

No. 18-834, 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020) (granting compassionate release to

inmate with “moderate to severe” asthma). Since then, the CDC has downgraded moderate to

severe asthma from a high-risk condition to a condition that might be a risk factor. See CDC

updates, expands list of people at risk of severe COVID-19 illness, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/media/releases/2020/p0625-update-expands-covid-19.html (last

visited Jan. 14, 2020). More recently, therefore, courts have rejected moderate to severe asthma as

an extraordinary and compelling reason justifying release. See United States v. Moldover, No. 14-

637, 2020 WL 6731111, at *9 (E.D. Pa. Nov. 13, 2020) (denying compassionate release to inmate

with “moderate to severe” asthma).

       Here, Parnell does not present symptoms of moderate to severe asthma. Based on his

medical records, Parnell’s asthma is described as “in control” and has “been [the] same [with] no

worsening of it.” See Def.’s Mot., Ex. A, at 2, ECF No. 750. Parnell takes a daily steroid inhaler

to control his asthma. See id. at 6. He has been prescribed an albuterol inhaler to be used as needed

to prevent or relieve an asthma attack, but not to be used daily. See id. at 5. Given that Parnell’s

medical records indicate his asthma is well-controlled and there is no indication his symptoms

occur daily, his asthma is not a risk factor for severe illness due to COVID-19. See, e.g., United

States v. Daniels No. 15-127, 2020 WL 4674125, at *3 (E.D. Pa. Aug. 12, 2020) (denying


                                                 8
          Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 9 of 10




compassionate release for defendant with asthma where defendant used steroid inhaler daily and

albuterol inhaler as needed).

        Without more, Parnell’s obesity and the COVID-19 pandemic are not extraordinary and

compelling circumstances warranting his release at this time. See United States v. Whiteman, No.

15-00298, 2020 WL 4284619, at *1 (E.D. Pa. July 27, 2020) (denying compassionate release

because “[g]iven [the defendant’s] relative youth (he is forty-two) and his lack of other risk factors,

his obesity and high blood pressure fall short of presenting an extraordinary and compelling reason

for his release”).

        Regardless of whether Parnell presents an extraordinary and compelling circumstance to

consider his release, the Court finds him a danger to the community preventing his release as well.

Section 3142(g) sets out the factors courts must consider including “the nature and circumstances

of the offense charged,” “the history and characteristics of the person,” including “the person’s

character, physical and mental condition, family ties, . . . community ties, past conduct, history

relating to drug or alcohol abuse, [and] criminal history,” and “the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

§ 3142(g). These factors weigh in favor of finding Parnell a danger to the community.

        Parnell’s instant offense involved conspiring and attempting to rob a stash house. When

told the stash house occupants may be armed, Parnell stated they would shoot the occupants if

challenged. One of Parnell’s co-conspirators told the group he had two guns in the car, and that he

did not care who got hurt during the robbery. After that discussion, the conspirators were asked if

they wanted out of the robbery. None of them, including Parnell, declined to participate. Instead,

they drove to a junkyard to retrieve a rental van, purportedly for use during the robbery. At trial,

Parnell was convicted of five counts for his role in the conspiracy including carrying a firearm in




                                                  9
         Case 2:12-cr-00418-JS Document 780 Filed 01/15/21 Page 10 of 10




relation to a crime of violence. Further, he has served just over 50% of his sentence, and release at

this juncture would not reflect the seriousness of the offense, promote respect for the law, or

provide just punishment. See 18 U.S.C. § 3553(a)(2)(A). Given the violent offense Parnell planned

to engage in, and his willingness to shoot those who would stand in his way, Parnell poses a danger

to the community and the Court will deny his motion for compassionate release on this basis as

well. See United States v. Brinson, No. 15-87, 2020 WL 4736258, at *5 (W.D. Pa. Aug. 14, 2020)

(denying compassionate release because defendant was a danger to the community in light of drug

trafficking and possession of firearm).

CONCLUSION

        In conclusion, because Parnell has failed to demonstrate extraordinary and compelling

reasons warranting his release, and he poses a danger to the community, the Court will deny his

motion for compassionate release pursuant to § 3582(c)(1)(A).

       An appropriate order follows.


                                                              BY THE COURT:

                                                               /s/ Juan R. Sánchez
                                                              Juan R. Sánchez, C.J.




                                                 10
